       Case 2:18-cv-00692-DJH Document 46 Filed 03/28/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jenifer Anderson,                                   No. CV-18-00692-PHX-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Mesa Public Schools District, et al.,
13                  Defendants.
14
15          The Court having reviewed the parties' Stipulation for Dismissal with Prejudice
16   (Doc. 45), filed on March 27, 2019,
17          IT IS ORDERED approving the Stipulation (Doc. 45) and dismissing this action
18   in its entirety, with prejudice, each party to bear its own attorneys’ fees and costs.
19          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action.
20          Dated this 27th day of March, 2019.
21
22
23
                                                   Honorable Diane J. Humetewa
24                                                 United States District Judge
25
26
27
28
